                    IN THE UNITED STATES DISTRICT COURT FOR THE

                               EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division


UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )
                                                       )       No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                               )
                                                       )
       Defendants.                                     )

                     GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                         MOTION FOR BILL OF PARTICULARS

                                           INTRODUCTION

       The United States opposes defendant Bijan Rafiekian’s motion, which, in the guise of a

motion for a bill of particulars, is more akin to a set of interrogatories in a civil case. This

motion misapprehends the function of an indictment and the purpose of a bill of particulars.

Because the indictment alleges sufficient facts to enable the defendant to prepare his defense and

bar a subsequent prosecution for the same offenses, a bill of particulars is not warranted.

Furthermore, given that the government has already provided substantial, well-organized, and

specific discovery to the defendant, a bill of particulars is completely unnecessary. Accordingly,

the Court should deny the defendant’s motion.

       In less than a month after the arraignment, the government provided the defense with

virtually all of the documents that the government obtained in the course of the investigation.

This was not a “data dump.” The government has also provided the defense with a detailed look

at the government’s case, which it provided in the form of the government’s own work product

and which consisted of what we believe to be the core documents involved in the prosecution.

We have also made available for the defense’s review virtually all of the FBI 302s that are
pertinent to this investigation, and multiple defense attorneys at a time have already spent days

reviewing them.

        Further, with nearly all of the discovery we have produced, we have provided a detailed

index. The only exception was the hard drives that we provided at the initial appearance, which

were too voluminous to provide an index (and, moreover, the government does not have an index

of its own). Even here, however, we provided of a description of the information on each of the

drives and detailed instructions for using off-the-shelf software to perform word searches for

whatever information the defense might wish.

        Even more notably, we have provided the defense with more than fifty marked trial

exhibits that the government plans to introduce in support of the allegations in the indictment. It

would be hard to imagine a prosecution in which the government has provided such information

so early in the case.

        Under these circumstances, a bill of particulars is unwarranted and, in its discretion, the

Court should deny the motion. Certainly the Court has the discretion to order it.1 As a matter of

law and practicality, the issue really does boil down to this. Thus, although we rehearse the

usual case law with which the Court is entirely familiar, our response amounts to an appeal to the

Court’s discretion.

        In light of the rapid, full, and organized discovery that the government has provided, to

order – on top of it all – a bill of particulars that the law does not require would provide a legal

precedent that would provide little incentive for prosecutors to provide such early discovery in

future cases.


1
 A motion for a bill of particulars is addressed to the sound discretion of the court whose
decision to deny a bill of particulars will be overturned only if it rises to the level of abuse of
discretion. Wong Tai v. United States, 273 U.S. 77, 82 (l927); United States v. Bales, 813 F.2d
1289, 1294 (4th Cir. 1987); United States v. Jackson, 757 F.2d 1486, 1491 (4th Cir. 1985).

                                                  2
                                             ARGUMENT

I.     THE INDICTMENT MEETS THE REQUIREMENTS OF FED. R. CRIM. P. 7

       An indictment fulfills the requirements of the Federal Rules of Criminal Procedure when

it is a "plain, concise and definite written statement of the essential facts constituting the offense

charged." FED. R. CRIM. P. 7(c)(l); United States v. Duncan, 598 F.2d 839, 848 (4th Cir. 1979);

United States v. Brown, 784 F. Supp. 322, 323 (E.D. Va. 1992). Rule 7 mandates that all the

essential elements of the offense be alleged along with sufficient additional facts to allow the

indictment to be used as proof to bar a subsequent prosecution for the same offense. Duncan,

598 F.2d at 848. The facts alleged should also be sufficiently detailed to allow a defendant to

prepare his defense. Id.

       “It is settled that the purpose of a bill of particulars is to enable a defendant to obtain

sufficient information on the nature of the charge against him so that he may prepare for trial,

minimize the danger of surprise at trial, and enable him to plead his acquittal or conviction in bar

of another prosecution for the same offense.” United States v. Schembari, 484 F.2d 931, 934-35

(4th Cir. 1973). “If the indictment adequately details the charges, or the information requested is

otherwise available, then no bill of particulars is required.” United States v. Doan, 184 F. Supp.

3d 271, 283 (E.D. Va. 2016) (internal quotation marks omitted). See, e.g., Cuong Gia Le, 310 F.

Supp. 2d 763, 781 (E.D. Va. 2004) (denying bill of particulars where indictment “state[d] the

nature of the charge, the defendants who have been charged, and the date(s) and location of the

alleged offense,” and thus, “sufficiently apprise[d] defendants of the charges against them

enabling them to adequately prepare their defenses”). Given the specificity in the indictment, the

defendant cannot seriously claim that without a bill of particulars, he will be surprised at trial.

United States v. Blanchard, 542 F.3d 1133, 1140 (7th Cir. 2008) (“Information relevant to the

preparation of a defense includes the elements of each charged offense, the time and place of the

                                                  3
accused’s allegedly criminal conduct, and a citation to the statute or statutes violated.”); see also

United States v. Yeh Hsin-Yung, 97 F. Supp. 2d 24, 37 (D.D.C. 2000) (denying motion for bill of

particulars in light of detailed indictment). The indictment amply meets the requirements of 

FED. R. CRIM P. 7.  Indeed, the “speaking indictment” filed in this case is very detailed.  Its

allegations specify the emails sent, the documents created, the dates of conversations and

meetings, and myriad other particulars that together amount to a “road map” of the

government’s case.2 FED. R. CRIM. P. 7 does not require more. 

II.     A BILL OF PARTICULARS IS NOT A TOOL FOR DISCOVERY

        A bill of particulars should be required “only where the charges of the indictment are so

general that they do not advise the defendant of the specific acts of which he is accused.” United

States v. Torres, 901 F.2d, 205, 234 (2d Cir. 1990). Hence, the purpose of a bill of particulars is

not to provide detailed disclosure of the government's evidence prior to trial, but rather to fairly

inform a defendant of the charges so that the defendant may adequately prepare a defense, avoid

or minimize surprise at trial, and plead in bar of another prosecution for the same offense. Wong

Tai, 273 U.S. at 82-83 (l927); United States v. Fletcher, 74 F.3d 49, 53 (4th Cir. 1996)); United

States v. Automated Medical Laboratories, Inc., 770 F.2d 399, 405 (4th Cir. 1985); United States

v. Dulin, 4l0 F.2d 363, 364 (4th Cir. l969).

        Bills of particulars should be denied where underlying evidentiary matter is requested.

They are not designed to compel the government to disclose its theory of the case, its witnesses,

or a detailed description of the manner and means by which the crime was committed. See, e.g.,

United States v. Kilrain, 566 F.2d 979, 985 (5th Cir. 1978); United States v. Little, 562 F.2d 578,

58l (8th Cir. 1977); United States v. Murray, 527 F.2d 401, 411 (5th Cir. 1976) (setting forth


2
  This is particularly so given that the government has also provided the defense with marked
trial exhibits corresponding to these allegations.
                                                   4
limited purposes of bill of particulars); United States v. Armocida, 515 F.2d 49, 54-55 (3d Cir.

1975); United States v. Perez, 489 F.2d 51, 70-7l (5th Cir. 1973).

       Moreover, none of the case law cited by the defense concerning identification of co-

conspirators is from the Fourth Circuit or this District. Here, courts have been more circumspect

in requiring the naming of co-conspirators. “Where an indictment, as here, sets forth the discrete

acts evidencing a defendant's involvement in a conspiracy, courts have held that the identities of

co-conspirators need not be revealed.” United States v. Macauley, 2011 WL 4853366, at *4

(E.D. Va. 2011) (Cacheris, J.) (citing United States v. Frye, 2002 WL 385574, at *2 (W.D. Va.

Feb. 20, 2002). See also United States v. Jackson, 757 F.2d 1486, 1491 (4th Cir. 1985) (denial

of motion for bill of particulars seeking the names of persons alleged to be in the conspiracy);

Doan, 184 F. Supp. 3d at 283 (“Here, the indictment describes discrete acts demonstrating

defendant's involvement in the alleged conspiracy . . . . Thus, defendant's request for disclosure

of his coconspirators must be denied.”).3

       Because the indictment omits no essential detail, and amply allows the defendant to

prepare his defense, the additional pretrial discovery that the defendants seek through the vehicle

of a motion for a bill of particulars should be denied.

III.   THE DISCOVERY PROVIDED IN THIS CASE MAKES A BILL OF PARTICULARS UNNECESSARY,
       ESPECIALLY WHEN BALANCED AGAINST THE EFFECT IT COULD HAVE UPON THE
       GOVERNMENT’S CASE.

       As detailed above, the United States has provided voluminous discovery in this case. It is

well organized, typically accompanied by a detailed index, and, for the electronic evidence,

easily searchable using readily-available, free or inexpensive software. The government has

even provided the defense with a manageable set of documents that the government considers



3
 A defendant is also not entitled to have the government specify the details of overt acts already
set forth in the indictment. United States v. Kilrain, 566 F.2d at 985.
                                                  5
most important, including the most salient trial exhibits. This is not, as the defense claims, a

case “where discovery is overwhelmingly extensive and the government fails to designate which

documents it intends to introduce and which documents are merely relevant to the defense.”

Def. Mot. at 3 (quoting United States v. Mahaffy, 446 F. Supp. 2d 115, 119 (E.D.N.Y. 2006)).

Nor, as the defense claims, is this a case where the government has “provided ‘mountains of

documents to defense counsel who [are] left unguided as to which documents would be proven

falsified’ at trial.” Id. (quoting United States v. Perry, 30 F. Supp. 3d 514, 523 (E.D. Va. 2014)).

It is not, as the defense posits, one in which the government has produced “voluminous

unorganized discovery,” id. (quoting United States v. Aispuro, 2010 WL 1404196, at *6 (D.N.M.

2010)), or where the “large volume of discovery . . . obfuscates the allegedly unlawful conduct,”

id. (quoting Mahaffy, 446 F. Supp. 2d at120)).

       Where the underlying objectives of a Rule 7 motion are fully satisfied by informal and

formal discovery, defendants are not also entitled to an unnecessary bill of particulars. See

United States v. Society of Ind. Gasoline Marketers of America, 624 F.2d 461, 466 (4th Cir.

1979) (recognizing adequacy of discovery in the context of antitrust violations); Duncan, 598

F.2d at 849 (holding that the defendant was not entitled to a bill of particulars where the

government had opened its files for inspection); United States v. Schembari, 484 F.2d 931, 935

(4th Cir. 1973) (holding that by making entire file available to defense, prosecution obviated

need for bill of particulars). See also, e.g., United States v. Atisha, 804 F.2d 920, 924 (6th Cir.

1986) (recognizing that the government need not elaborate where it has met or exceeded

discovery obligations with an Aopen file@ policy).

       While the evidence in this case is voluminous, a bill of particulars should not be used to

compel the government to synthesize the information for a defendant, thereby unnecessarily

confining the government's evidence at trial. United States v. Boffa, 513 F. Supp. 444, 484-85

                                                  6
(D. De1. 1980) (denying motion for bill of particulars to avoid A>freezing= the Government's

evidence in advance of trial@).

       As the court said in Boffa, the defendant’s need for a bill of particulars must be balanced

against the effect it could have upon the government’s case:

       One of the main policy reasons for restricting its applicability is to avoid
       “freezing” the Government's evidence in advance of trial. Such freezing comes
       about because of the rule that requires proof at trial to conform to the particulars
       furnished in a bill. Thus, the Court is required to balance restricting the
       Government's proof against protecting defendants from surprise. Here, however,
       the Indictment is definite and certain enough to safeguard defendants' rights and
       to enable them to properly prepare their defense, particularly in the light of the
       discovery that the Government has provided . . . .

513 F. Supp. at 485 (citations omitted).

       Because of the manner in which the United States has produced its discovery in this case,

the defendant can synthesize the information through his own reasonably diligent efforts without

the need for a bill of particulars. United States v. Henry, 861 F. Supp. 1190, 1197 (S.D.N.Y.

1994); United States v. Konefal, 566 F. Supp. 698, 702 (N.D.N.Y. 1983); Deerfield Specialty

Papers, 501 F. Supp. at 810; United States v. Greater Syracuse Board of Realtors, 438 F. Supp.

376, 381 (N.D.N.Y. 1977). Balancing this against the potential effect that a bill of particulars

could have upon the government’s case, the Court should deny the defendant’s motion.

                                           CONCLUSION

       In light of the extensive discovery already provided or made available in this case –

including (a) one hundred or so of specific documents that the government considers to be most

significant to the prosecution; (b) FBI 302s of virtually all of the government’s anticipated trial

witnesses; and (c) the lion’s share of the government’s most significant trial exhibits – there will

be no unfair surprise. The defendant can more than adequately prepare his defense to this

especially detailed indictment.


                                                  7
       We therefore ask that the Court, as a matter of discretion, deny the defendant’s motion.

Neither law nor fairness requires a bill of particulars here, where the United States has provided

extraordinarily prompt, complete, and accessible discovery. This should be encouraged rather

than penalized by the additional burden of a bill of particulars.

                                              Respectfully submitted,

                                              G. ZACHARY TERWILLIGER
                                              UNITED STATES ATTORNEY


                                       By:           /s/
                                              James P. Gillis
                                              Virginia Bar No. 65055
                                              John T. Gibbs
                                              Virginia Bar No. 40380
                                              Assistant United States Attorneys
                                              United States Attorney’s Office for the
                                              Eastern District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              (703) 299-3700
                                              (703) 299-3982 (Fax)
                                              James.P.Gillis@usdoj.gov
                                              John.Gibbs@usdoj.gov


                                                     /s/
                                              Evan N. Turgeon
                                              Trial Attorney
                                              Counterintelligence and Export Control Section
                                              National Security Division
                                              United States Department of Justice
                                              950 Pennsylvania Avenue, NW
                                              Washington, DC 20530
                                              (202) 353-0176
                                              Evan.Turgeon@usdoj.gov




                                                  8
                                    CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2019, I electronically filed the foregoing using the

CM/ECF system, which will send a notification of such filing to counsel of record.

                                             Respectfully submitted,


                                      By:           /s/
                                             James P. Gillis
                                             Virginia Bar No. 65055
                                             John T. Gibbs
                                             Virginia Bar No. 40380
                                             Assistant United States Attorneys
                                             United States Attorney’s Office for the
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             (703) 299-3700
                                             (703) 299-3982 (Fax)
                                             James.P.Gillis@usdoj.gov
                                             John.Gibbs@usdoj.gov
